Citation Nr: 0108825	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran initiated an appeal of an August 1995 rating 
decision that granted service connection for PTSD, but he did 
not perfect an appeal to the Board.  The RO adjudicated 
whether he had submitted a timely substantive appeal in 
regard to the August 1995 decision, and it determined that no 
such appeal was of record.  The veteran did not appeal that 
decision.

The Board also notes that the veteran, in various statements 
appears to have indicated that his alcohol abuse is causally 
related to his PTSD.  In an April 2000 rating decision, the 
RO denied what was construed as a claim for service 
connection for alcoholism as secondary to the veteran's 
service-connected PTSD.  He was provided notice of this 
determination by VA letter dated April 10, 2000.  The claims 
folder does not, as of this date, contain a notice of 
disagreement with this determination.  


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal); the 
PTSD is not, however, productive of occupational and social 
impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000); Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran in this case has been afforded a VA examination 
in connection with his current claim.   That examination was 
performed in December 1998.  Although the veteran has 
questioned the adequacy of an earlier 1995 VA examination, 
that examination is being utilized for purposes of 
documenting the history of the disability at issue.  Clearly, 
the records relevant to this appeal period are of greater 
probative value in assigning a current evaluation.  The Board 
concludes that because the veteran has been afforded an 
adequate examination in connection with this claim, and the 
RO has provided notice to him in the statement of the case 
and supplemental statement of the case of the evidence 
required to substantiate his claim, VA has sufficiently met 
its duty to notify the veteran and to assist him in the 
development of his PTSD claim.  See the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran established service connection for PTSD in August 
1995, and the RO assigned a 10 percent evaluation, still in 
effect today under Diagnostic Code 9411.  That Code, which 
was revised effective November 7, 1996, now provides a 10 
percent evaluation for PTSD causing occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

Historically, at a VA examination in June 1995, the veteran 
said that he worked as a plumber.  He had been married for 
three years, and he had a girlfriend for three years.  He 
said that he was a heavy drinker, and he had a disregard for 
authority, anger at the government, and nightmares, which 
began in 1986.  He also described a startle response.  In the 
opinion of the examiner, the veteran had a "mild residual 
form" of PTSD.

A mental health treatment note from January 1995 shows that 
the veteran had hypervigilance.  He kept a firearm in his 
house, but denied having any homicidal or suicidal ideation.  
According to an individual therapy session report from 
October 1995, the veteran's impairment in social functioning 
was moderate, and impairment in occupational functioning was 
mild.  The veteran was attending group therapy sessions.

On VA treatment in December 1997, the veteran reported that 
he was not sleeping well and dreaming a lot.  On VA treatment 
in January 1998, the veteran reported that he had had dreams 
of varying intensity and frequency for more than 20 years 
which had been worse in the last five or six years.  He 
indicated that he awoke with a racing heart, sensation of 
heat and sweatiness after such dreams.  He reported 
significant nondisclosure of the details of his Vietnam 
experiences during previous treatment.  On examination at the 
time, he was alert and oriented.  His mood was described as 
dysphoric and of moderate intensity with irritability 
evident.  His affect was appropriate to content and no 
suicidal or homicidal ideation was expressed.  There was a 
history of significant alcohol use over the previous 10 years 
at least.  The veteran also described poor sleep with a 
pattern of 1-2 hours of sound sleep followed by recurring 
awakenings due to disturbing violent dreams.  In February 
1998, the veteran's mood was again described as dysphoric and 
predominantly irritable.  He reported ongoing sleep 
disturbance and problems in managing his anger.  

At a VA examination in December 1998, the veteran reported 
that that after his discharge from service, he worked 
approximately 30 jobs before getting his current one as a 
plumber.  He reported having been married and divorced three 
times, and indicated that he was presently living with his 
girlfriend.  On examination, the veteran was oriented to 
time, place, person, and situation, and his fund of 
information was good.  His memory appeared to be good.  The 
veteran's judgment was appropriate, and he denied having any 
suicidal thoughts.  He also denied having hallucinations, but 
he did report having flashbacks.  He reported experiencing 
sleeping disturbance.  The veteran had a history of panic 
attacks, but none recently.  The Axis I diagnoses were 
alcohol dependence and PTSD, and the examiner also 
recommended that the veteran be reevaluated when his alcohol 
dependence was brought under control.  The veteran's Global 
Assessment of Functioning (GAF) score was 60, moderate.

The Board must determine whether the veteran's PTSD symptoms 
should be rated in excess of 10 percent.  The Board concludes 
that the veteran's PTSD should be evaluated as 30 percent 
disabling in that the symptomatology appear to more nearly 
approximate the criteria for such a rating.  See 38 C.F.R. 
§ 4.7 (2000).  The veteran has indicated that he has feelings 
of depression, and there is a history of panic attacks 
although none recently.  The record shows chronic sleep 
impairment as well as anger and irritability.  His mood has 
been described on more than one occasion as dysphoric.  
Moreover, the Board notes that in the past the veteran's 
social functioning was moderate.  He has also reported that 
he had approximately 30 jobs before his present one.  The 
most recent examiner also reported a GAF of 60 which comports 
with a moderate degree of disability.  Although the veteran 
does not appear to have any documented memory loss, he need 
not meet all of the listed criteria in order to warrant a 30 
percent evaluation.  In this regard, the Board notes that the 
10 percent disability evaluation contemplates, in pertinent 
part, occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The Board finds that the when the record 
is viewed in its entirety, the veteran's symptoms related to 
his PTSD appear to be more than mild or transient impairing 
the veteran only during periods of high stress.  In 
evaluating a mental disorder, the Board must consider not 
only the frequency and severity of symptoms, but also the 
duration.  See 38 C.F.R. § 4.126 (2000).  In this regard, 
while the recently demonstrated symptomatology does not meet 
all of the criteria for the next higher rating, the Board 
finds that such symptoms do more nearly approximate that 
criteria.  Thus, in light of the foregoing, the Board 
believes that an evaluation of 30 percent is warranted.

Nevertheless, an entitlement to an higher evaluation in 
excess of 30 percent is not reflected by the evidence of 
record.  The veteran has not indicated that he has panic 
attacks more than once a week, and there is no indication of 
difficulty in understanding complex commands, or evidence of 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, the veteran has a long recent working history, and he 
had maintained a relationship with his girlfriend for three 
years.  The veteran's PTSD was characterized in October 1995 
as "moderate" in terms of social functioning, and "mild" 
in terms of occupational functioning.  His judgment was 
appropriate, and he has repeatedly denied having homicidal or 
suicidal ideation.  There is no evidence of hallucinations, 
and although the veteran has documented chronic sleep 
disturbances, there is no evidence of memory loss, such as 
forgetting names, directions, or recent events.  The Board 
acknowledges that the veteran has been divorced three times.  
Nevertheless, other evidence of record weighs against an 
evaluation in excess of 30 percent.  There is no indication 
of record that he has a flat affect.  He has consistently 
denied having suicidal thoughts.  His PTSD was characterized 
as "mild" in June 1995.  Even though there is a positive 
history of panic attacks, there were no panic attacks 
recently, as reflected by the current evidence.  All of the 
objective symptoms show that while an evaluation of 30 
percent is warranted, and evaluation in excess of that 
percentage is not warranted by the record.

The veteran's GAF was determined to be 60 as of December 
1998.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV), a GAF of 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
This GAF score corroborates that the veteran is having 
moderate symptoms, and supports the notion that he is not 
entitled to a higher evaluation than 30 percent.  In summary, 
the veteran's symptoms and the recent assessment of a 60 GAF 
score do not present sufficient impairment in his social and 
occupational functioning to warrant an evaluation in excess 
of 30 percent.

In making this decision, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2000) have been considered, whether or not they were raised 
by the veteran as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the veteran's PTSD.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against an evaluation in excess of 30 percent. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 30 
percent, and no more, for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

